DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note:  The previous office action (Non-Final Rejection) dated on July 15, 2021 has been vacated. The Non-Final Rejection has been corrected by replacing 35 U.S.C. 103(a) rejection of claims 1, 10, and 19 by 35 U.S.C. 102(a)(1) rejection of claims 1, 10, and 19.

Specification
The disclosure is objected to because of the following informalities:  
Paragraphs 0073-0076 referred to figure 1 and recites “forward link 116”.  According to figure 1, label 116 is referred to an UE.  The examiner suggests correcting in paragraphs 0073-0076 to recite “forward link 118”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US 2016/0119097 A1).
(1) Regarding claim 1:
A communications apparatus comprising: 
a processor (main processor 340 in figure 3A, para. 0062); and 
a transceivers (RF transceiver 310 in figure 3A, para. 0058), 
wherein, the processor is configured to generate first indication information, wherein the first indication information is used to indicate a precoding matrix (Having processed the CSI-RS, the UE derives channel quality information (CQI), PMI, and/or a rank indicator (RI), para, 0097), the precoding matrix is applied to at least one antenna panel (eNB is equipped with 2D rectangular antenna array (or TXRUs), comprising M rows and N columns with P=2 polarized, para. 0076; 2D antenna array. Para. 0095-0096) and comprises at least one precoding vector (column of a precoding matrix) (the eNB is expected to precode its transmitted signal according to the recommended precoding vector/matrix, para. 0082), each precoding vector comprising at least one subvector (element of the column of a precoding matrix), each subvector corresponds to al can be further decomposed into: al=hl[Symbol font/0xC4]vl, where hl is represent by 
    PNG
    media_image1.png
    45
    98
    media_image1.png
    Greyscale
(para. 0126), wherein ej[Symbol font/0x6A]l represent phase difference between the two polarization directions; the examiner interprets the hl and ej[Symbol font/0x6A]lhl as the claimed polarization vectors); and each polarization vector is generated by performing a weighted combination on a plurality of basis vectors (PMI corresponds to a recommended precoding matrix, each column of which, say w, is constructed with a linear combination of a number of basis vectors, para. 0099-0100, equation (3), para. 0099; basis vector al can be further decomposed into: al=hl[Symbol font/0xC4]vl, where hl is represent by 
    PNG
    media_image1.png
    45
    98
    media_image1.png
    Greyscale
, therefore, w = 
    PNG
    media_image2.png
    76
    86
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    51
    82
    media_image3.png
    Greyscale
), and 
the transceiver is configured to send the first indication information (UE operating
in spatial multiplexing mode(s) is configured to report CSI which can contain precoding matrix indicator (PMI), para. 0081).
(2) Regarding claim 10:
Nam discloses a communications apparatus; comprising: 
a processor (controller/processor 378 in figure 3B, para. 0072); and 
a transceiver (RF transceiver 372a – 372n as shown in figure 3B, para. 0072), 
wherein, the transceiver is configured to receive first indication information (information on a single vector v(k) is coded and fed back to the eNB by the UE for each k, para. 0187), wherein the first indication information is used to indicate a precoding matrix (the UE is configured to report a PMI according to the above precoding al can be further decomposed into: al=hl[Symbol font/0xC4]vl, where hl is represent by 
    PNG
    media_image1.png
    45
    98
    media_image1.png
    Greyscale
(para. 0126), wherein ej[Symbol font/0x6A]l represent phase difference between the two polarization directions; the examiner interprets the hl and ej[Symbol font/0x6A]lhl as the claimed polarization vectors); and each polarization vector is generated by performing a weighted combination on a plurality of basis vectors (PMI corresponds to a recommended precoding matrix, each column of which, say w, is constructed with a linear combination of a number of basis vectors, para. 0099-0100, equation (3), para. 0099; basis vector al can be further decomposed into: al=hl[Symbol font/0xC4]vl, where hl is represent by 
    PNG
    media_image1.png
    45
    98
    media_image1.png
    Greyscale
, therefore, w = 
    PNG
    media_image2.png
    76
    86
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    51
    82
    media_image3.png
    Greyscale
), and 
the processor is configured to determine the precoding matrix based on the first indication information (the eNB follows the UE's recommendation, the UE is configured to report a PMI according to the above precoding codebooks, para. 0082).
(3) Regarding claim 19:

generating, by a terminal device, first indication information, wherein the first indication information is used to indicate a precoding matrix (Having processed the CSI-RS, the UE derives channel quality information (CQI), PMI, and/or a rank indicator (RI), para, 0097), the precoding matrix is applied to at least one antenna panel (eNB is equipped with 2D rectangular antenna array (or TXRUs), comprising M rows and N columns with P=2 polarized, para. 0076; 2D antenna array. Para. 0095-0096) and comprises at least one precoding vector (column of a precoding matrix) (the eNB is expected to precode its transmitted signal according to the recommended precoding vector/matrix, para. 0082), each precoding vector comprising at least one subvector (an element on the column of the precoding matrix), each subvector corresponds to an antenna port on the antenna panel and comprises two polarization vectors (basis vector al can be further decomposed into: al=hl[Symbol font/0xC4]vl, where hl is represent by 
    PNG
    media_image1.png
    45
    98
    media_image1.png
    Greyscale
(para. 0126), wherein ej[Symbol font/0x6A]l represent phase difference between the two polarization directions; the examiner interprets the hl and ej[Symbol font/0x6A]lhl as the claimed polarization vectors); and each polarization vector is generated by performing a weighted combination on a plurality of basis vectors (PMI corresponds to a recommended precoding matrix, each al can be further decomposed into: al=hl[Symbol font/0xC4]vl, where hl is represent by 
    PNG
    media_image1.png
    45
    98
    media_image1.png
    Greyscale
, therefore, w = 
    PNG
    media_image2.png
    76
    86
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    51
    82
    media_image3.png
    Greyscale
), and 
sending the first indication information (UE operating in spatial multiplexing mode(s) is configured to report CSI which can contain precoding matrix indicator (PMI), para. 0081).

Allowable Subject Matter
Claims 2-9, 11-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rahman et al. (US 2017/0302353 A1) discloses a method and apparatus fir explicit CSI reporting in advanced wireless communication systems.
Onggosanusi et al. (US 2016/0211895 A1) discloses a method and apparatus for reduced feedback FD-MIMO.
Rahman et al. (US 2016/0142117 A1) discloses a method to calculate liner combination pre-coders for MIMO wireless communication systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/10/2021